Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This non-final action is in response to applicant’s amendment of 10 March 2020.  Claims 48-69, 71-73, 75-79, 81-88 and 90-100, 104-105 and 108-109 are pending and have been considered as follows.  

Allowable Subject Matter
The indicated allowability of claims 48-67, 74-79, 81-88 and 90-100, 104-105 and 108-109 as indicated in the Office Action of 15 April 2020 is withdrawn due to the claims being directed to ineligible subject matter under 35 USC 101.  Rejections under 35 USC 101 follow.

Information Disclosure Statement
The information disclosure statement filed 15 September 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, those foreign references that have been crossed out have not been provided.  It has been placed in the application file, but the information referred to therein has not been considered.


Response to Arguments
Applicant's arguments with respect to the rejection of claims 68, 69 and 71 under 35 USC 102 have been fully considered and are persuasive. As such, the rejection of claims 68, 69 and 71 under 35 USC 102 is withdrawn.

Claim Rejections - 35 USC § 112
Claim 108 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, at line 5, the limitation “the controller having” lacks proper antecedent basis.  It is unclear to the Examiner if “the controller” being recited is the same as the “at least one controller” previously recited in the limitation or not.  Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 48-69, 71-73, 75-79, 81-88, 90-100, 104, 105, 108 and 109 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to claim 48, the claim recites using transmitted information to determine the amount of earthen material gathered. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a programmable logic device configured to…”.  That is, other than reciting “a programmable logic device” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “a programmable logic device” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of a programmable logic device does not take the claim limitations out of the mental process grouping.  Thus, the claim recites a mental process.  
This judicial exception is not integrated into a practical application.  The claim recites the additional elements of at least one electronic sensor detecting at least one characteristic of an earth working operation in each of a plurality of operational cycles, and wirelessly transmitting each characteristic of an earth working operation as information, the at least one electronic sensor having a clear line of sight to an amount of earthen material gathered regardless of how the at least one earth working equipment orients and a human machine interface configured to provide the determined amount of earthen material gathered to adjust the use of the at least one earth working equipment on account of the determined amount of earthen material gathered. The  at least one electronic sensor is recited at a high level of generality (i.e. as a general means of gathering and transmitting data to be used in the determining of the amount of earthen material gathered), and amounts to mere data gathering, which is a form of 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claim amount to no more than insignificant extra solution activity.  The specification recites that the electronic sensor is a conventional sensor, and the specification does not provide any indication that the programmable logic device is anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (or providing information to an interface)is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.
	Dependent claims 49-67 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For example, in claim 50, the additional limitation of the determined amount of earthen material gathered includes a percentage of the bucket that is filled during each digging cycle, covers performance of the mind using a similar analysis to claim 48 above.  
	
With respect to claim 68, the claim recites using the characteristics in transmitted information from a current operational cycle and past operational cycles to make a determination regarding the efficiency of the operation. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a programmable logic device configured to…”.  That is, other than reciting “a programmable logic device” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “a programmable logic device” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of a programmable logic device does not take the claim 
This judicial exception is not integrated into a practical application.  The claim recites the additional elements of at least one electronic sensor detecting characteristics of an earth working operation in each of a plurality of operational cycles, the characteristics including an amount of material gathered in each bucket fill, an amount of earthen material gathered in a truck tray of a haulage truck by the bucket and a duration of each of the operational cycles wherein each of the plurality of operational cycles is one filling of the truck tray, and wirelessly transmitting each characteristic of the earth working operation as information and a database to store the transmitted information for each of the operational cycles. The at least one electronic sensor is recited at a high level of generality (i.e. as a general means of gathering and transmitting data to be used in determination step(s)), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Moreover, the at least one electronic sensor is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Further, the database storing the transmitted information is also recited at a high level of generality (i.e. as a general means of storing the data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The “programmable logic device” merely describes how to generally apply the otherwise mental judgements in a generic or otherwise general purpose environment.  The programmable logic device is recited at a high level of generality and is merely 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claim amount to no more than insignificant extra solution activity.  The specification recites that the electronic sensor is a conventional sensor, and the specification does not provide any indication that the database is anything other than a conventional database storing information or that the programmable logic device is anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
	Dependent claims 69, 71, 73 and 75-79 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For example, in claim 76, the additional limitation of wherein the determination can be used to adjust the amount of earthen material gathered in the bucket and/or truck tray, covers performance of the mind using a similar analysis to claim 68 above.  

With respect to claim 72, the claim recites using distance and fill profiles to make a determination and to use characteristics in transmitted information from a current operational cycle and past operational cycles to make a determination regarding the efficiency of the operation. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a programmable logic device configured to…”.  That is, other than reciting “a programmable logic device” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “a programmable logic device” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of a programmable logic device does not take the claim limitations out of the mental process grouping.  Thus, the claim recites a mental process.  
This judicial exception is not integrated into a practical application.  The claim recites the additional elements of at least one electronic sensor detecting characteristics of an earth working operation in each of a plurality of operational cycles, the characteristics including an amount of material gathered in each bucket fill and a duration of each of the operational cycles, and wirelessly transmitting each characteristic of the earth working operation as information and at least one database to store the transmitted information for each of the operational cycles and fill profiles for the bucket, wherein the at least one electronic sensor detects a distance between the electronic sensor and the earthen material gathered in the bucket along a clear line of sight. The at least one electronic sensor is recited at a high level of generality (i.e. as a general means of gathering and transmitting data to be used in the determination 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claim amount to no more than insignificant extra solution activity.  The specification recites that the electronic sensor is a conventional sensor, and the specification does not provide any indication that the databases is anything other than a conventional database storing information or that the programmable logic device is anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
With respect to claim 81, the claim recites using transmitted first and second sets of information to determine an adjustment to a filling of the bucket and/or truck tray in each digging cycle. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a programmable logic device configured to…”.  That is, other than reciting “a programmable logic device” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “a programmable logic device” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of a programmable logic device does not take the claim limitations out of the mental process grouping.  Thus, the claim recites a mental process.  
This judicial exception is not integrated into a practical application.  The claim recites the additional elements of a first electronic sensor detecting an amount of earthen material gathered in the bucket during each of a plurality of digging cycles as a first set of information, and a second electronic sensor detecting an amount of earthen material loaded in the truck tray by the first earth working equipment as a second set of information, and wirelessly transmitting the first and second sets of information. The first electronic sensor and second electronic sensor are recited at a high level of generality (i.e. as a general means of gathering and transmitting data to be used in determining an 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claim amount to no more than insignificant extra solution activity.  The specification recites that the electronic sensors are conventional sensors and the specification does not provide any indication that the programmable logic device is anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  


With respect to claim 87, the claim recites using transmitted information to make a determination regarding the operation. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a programmable logic device configured to…”.  That is, other than reciting “a programmable logic device” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “a programmable logic device” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of a programmable logic device does not take the claim limitations out of the mental process grouping.  Thus, the claim recites a mental process.  
This judicial exception is not integrated into a practical application.  The claim recites the additional elements of at least one electronic sensor detecting an amount of earthen material gathered in a truck tray of a haulage truck by an earth working machine with a bucket and a duration of an operational cycle, and wirelessly transmitting the amount of earthen material gathered in the truck tray and the duration of the operational cycle as information. The at least one electronic sensor is recited at a high level of generality (i.e. as a general means of gathering and transmitting data to be 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claim amount to no more than insignificant extra solution activity.  The specification recites that the electronic sensors are conventional sensors and the specification does not provide any indication that the programmable logic device is anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  

With respect to claim 93, the claim recites using information detected to make a determination during the digging operation related to the filling of the truck tray to allow an operator to adjust the digging used to fill the truck tray and/or the digging cycle time. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a programmable logic device configured to…”.  That is, other than reciting “a programmable logic device” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “a programmable logic device” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of a programmable logic device does not take the claim limitations out of the mental process grouping.  Thus, the claim recites a mental process.  
This judicial exception is not integrated into a practical application.  The claim recites the additional elements of at least one electronic sensor detecting: (i) digging cycles of the at least one earth working equipment used to fill a truck tray of a haulage truck during a digging operation; and (ii) a digging cycle time, the digging cycle time being defined as a duration of time between a beginning of a first digging cycle and a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claim amount to no more than insignificant extra solution activity.  The specification recites that the electronic sensors are conventional sensors and the specification does not provide any indication that the programmable logic device is anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐
	Dependent claims 94-96, 104 and 105 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For example, in claim 91, the additional limitation of a human machine interface configured to provide the determination, covers extra solution activity using a similar analysis to claim 48 above.  
With respect to claim 97, the claim recites using information transmitted information to make a determination to allow an operator to adjust a duration of a digging cycle. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a programmable logic device configured to…”.  That is, other than reciting “a programmable logic device” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “a programmable logic device” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of a programmable logic device does not take the claim limitations out of the mental process grouping.  Thus, the claim recites a mental process.  
This judicial exception is not integrated into a practical application.  The claim recites the additional elements of at least one electronic sensor to detect the orientation of the bucket defining a digging cycle beginning when the orientation of the bucket is associated with digging, and wirelessly transmitting the orientation of the bucket as information. The at least one electronic sensor is recited at a high level of generality (i.e. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claim amount to no more than insignificant extra solution activity.  The specification recites that the electronic sensors are conventional sensors and the specification does not provide any indication that the programmable logic device is anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐
	Dependent claims 98-100 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For example, in claim 98, the additional limitation of a human machine interface configured to provide a determination of the amount of earthen material gathered in the bucket during each digging cycle, covers extra solution activity using a similar analysis to claim 48 above.  
With respect to claim 108, the claim recites detecting health of a wear part and/or presence of a wear part. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a controller having programming logic configured to…”.  That is, other than reciting “a controller having programming logic” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “a controller having programming logic” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of a programmable logic device does not take the claim limitations out of the mental process grouping.  Thus, the claim recites a mental process.  
This judicial exception is not integrated into a practical application.  The claim recites the additional elements of an electronic sensor, the electronic sensor having a clear line of sight to the wear part regardless of how the at least one earth working equipment orients; at least one controller and transmitting the health of the wear part and/or presence of the wear part as information. The electronic sensor is recited at a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claim amount to no more than insignificant extra solution activity.  The specification recites that the electronic sensors are conventional sensors and the specification does not provide any indication that the controller is anything other than a controller.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
With respect to claim 109, the claim recites using transmitted information to determine the amount of earthen material gathered. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a programmable logic device…”.  That is, other than reciting “a programmable logic device” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “a programmable logic device” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of a programmable logic device does not take the claim limitations out of the mental process grouping.  Thus, the claim recites a mental process.  
This judicial exception is not integrated into a practical application.  The claim recites the additional elements of at least one electronic sensor detecting at least one characteristic of an earth working operation in each of a plurality of operational cycles, and wirelessly transmitting each characteristic of an earth working operation as information, the at least one electronic sensor 10Attorney Docket No. 459-US-DIV3 having a clear line of sight to an interior of a cavity for gathering earthen material regardless of how the at least one earth working equipment orients. The at least one electronic sensor is recited at a high level of generality (i.e. as a general means of gathering and transmitting data to be used in making a determination), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Moreover, the at least one electronic sensor is 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claim amount to no more than insignificant extra solution activity.  The specification recites that the electronic sensors are conventional sensors and the specification does not provide any indication that the programmable logic device is anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 108 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,024,033. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claim 108 of the current application can be mapped directly to the limitations of claim 1 of U.S. Patent 10,024,033 with claim 108 of the current application being broader in scope than claim 1 of U.S. Patent 10,024,033.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667